In an action to recover damages for false arrest, malicious prosecution and assault, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated January 6, 1977, as denied the branches of his motion which sought to discover and inspect: (1) a certain set of Nassau County Grand Jury minutes; and (2) a certain file belonging to the District Attorney of Nassau County. Order affirmed insofar as appealed from, with one bill of $50 costs and disbursements jointly to respondents, for the reasons set forth in the order of Mr. Justice Wilkes at Special Term. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.